UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):May 19, 2010 Tengion, Inc. (Exact name of registrant as specified in its charter) 001-34688 (Commission File Number) Delaware 20-0214813 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation) 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 (610) 292-8364 (Address of principal executive offices, with zip code) (610) 292-8364 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 19, 2010, our Compensation Committee of our Board of Directors approved a salary adjustment for Mark P. Stejbach, Vice President and Chief Commercial Officer and one of our Named Executive Officers. Mr. Stejbach, who had not received any previous salary adjustment for 2010, received a three percent (3%) increase in his base salary, from $275,000 to $283,250. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TENGION, INC. Date:May 21, 2010 By: /s/ Joseph W. La Barge Joseph W. La Barge Executive Director, Corporate Counsel & Secretary
